DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 2 MAY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 15 are amended. No claims have been cancelled or added. Claims 1-20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2 MAY 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented U.S. Publication No. 2016/0366428 A1 in view of U.S. Publication No. 2019/0158880 A1, and the newly presented reference U.S. Publication No. 2021/0076073 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 each recite “the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements” and it is considered new matter. Applicant’s alleges support in ¶ [0.215], which is reproduced below along with ¶ [0214].
“[0214] A VPS RBSP may be available to the decoding process prior to it being referenced, included in at least one AU with TemporalId equal to 0 or provided through external means. All VPS NAL units with a particular value of vps_video_parameter_set_id in a CVS may have the same content. FIG. 22 shows an example of VPS RBSP.
[0215] vps_video_parameter_set_id provides an identifier for the VPS for reference by other syntax elements. The value of vps_video_parameter_set_id may be greater than 0.”

Paragraph [0215] specifies the vps_video_parameter_set_id is an identifier for the VPS for reference by other syntax elements, but not that the identifier is inferred. The claim amendment makes it clear the parameters are “vps_video_parameter_set_id” and “sps_seq_parameter_set_id,” yet the original disclosure does not describe one as inferring the other. Additionally, ¶¶ [0214-0215] are the only two paragraphs disclosing vps_video_parameter_set_id. Paragraphs [0189-0191] disclose the sps_seq_parameter_set_id; however, not in combination with the vps_video_parameter_set_id.
Claims 1, 8, and 15 have been amended to recite “the VPS identifier field” and “the SPS identifier field,” which appears to be creating an antecedent basis to “the VPS field identifies” and “the SPS field identifies;” however, these two VPS and SPS identifying fields are distinctly defined and there is no one VPS and SPS parameter for respectively performing the function of both syntax elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 each recite the limitations “the VPS identifier field" and “the SPS identifier field.”  The antecedent basis could be interpreted as referencing the “the VPS field identifies” and “the SPS field identifies” limitations previously claimed as identifying fields that are respectively being narrowed. It is not clear that this is the intent as the verbiage isn’t identical, but sufficient to be interpreted in such a manner. Furthermore, the limitations in question would be redefining the previously defined VPS and SPS syntax elements, which renders the claim unclear as to what the syntax elements each represent. For examination purposes, the limitations “the VPS identifier field” and “the SPS identifier field” will each be interpreted as “a VPS identifier field” and “a SPS identifier field.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0366428 A1 (hereinafter “Deshpande”) in view of U.S. Publication No. 20190158880 A1 (hereinafter “Sachin”), and further in view of U.S. Publication No. 2021/0076073 A1 (hereinafter “Sharp”).
Regarding claim 1, Deshpande discloses a method of decoding video (Abstract, l. 1, “decoding a video bitstream)” performed by at least one processor ([0451], ll. 3-6, “one or more of the methods or approaches described herein may be implemented in and/or realized using a chipset, an ASIC, a large-scale integrated circuit (LSI) or integrated circuit”), comprising:
identifying a maximum number of temporal sublayers that is allowed in a coded video sequence referring to a parameter set in a video parameter set (VPS) field ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”) and a sequence parameter set (SPS) ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”) field respectively, ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”), wherein the SPS field identifies the maximum number of temporal sublayers that is allowed in the coded video sequence ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”)
decoding the coded video sequence based on the identified maximum number of temporal sublayers that is allowed in the coded video sequence referring to the parameter set ([0048], ll. 2-4, “methods disclosed herein provide syntax and semantics that modify a picture timing SEI message bitstreams carrying sub-picture based parameters;” Table 4 describes the NAL unit including the SPS and VPS, which have their respective maximum temporal sublayer variables, see FIG. 10A and Table 6; FIGS. 7A and 7B depict decoders receiving the bitstream and the process for decoding the bitstream).
Deshpande fails to expressly disclose wherein a first value of the VPS field is equal to a second value of the SPS field; and
wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sachin teaches wherein a first value of the VPS field is equal to a second value of the SPS field ([0236], ll. 5-6, “The value of sps_max_sub_layers_minus1 may be less than or equal to vps_max_sub_layers_minus1”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have utilized the same values for maximum sublayers in each of the SPS and VPS, as taught by Sachin ([0236]), in Deshpande’s invention. One would have been motivated to modify Deshpande’s invention, by incorporating Sachin’s invention, for increasing coding efficiency with improved performance ([0006]).
Deshpande and Sachin fail to expressly disclose wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sharp teaches wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements ([0102], ll. 1-6, “sps_video_parameter_set_id, when greater than 0, specifies the value of vps_video_parameter_set_id for the VPS referred to by the SPS. When sps_video_parameter_set_id is equal to 0, the SPS does not refer to a VPS and no VPS is referred to when decoding each CVS refining to the SPS.” Note, the VPS parameter is specified by the SPS when the value of the SPS is greater than 0, which is inferring the value of the VPS and each of the parameters identifies their respective parameter set for reference by other syntax elements).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have inferred parameters between parameter sets, as taught by Sharp ([0102]), in Deshpande and Sachin’s invention. One would have been motivated to modify Deshpande and Sachin’s invention, by incorporating Sharp’s invention, to provide more efficient coding by reducing the amount of data stored and transmitted ([0004]).
Regarding claim 2, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 1, as outlined above. Additionally, Deshpande discloses wherein the temporal sublayers indicate temporal scalable layers of a temporal scalable bitstream (([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS;” [0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j.” Note, temporal sublayers are defined in the coding standard as temporal scalable layers of a temporal scalable bitstream (see Sachin, [0293-0294])).
Regarding claim 3, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 1, as outlined above. Additionally, Deshpande discloses further comprising: identifying a maximum number of allowed layers in the coded video sequence ([0291], ll. 2-5, “The vps_max_layer_id specifies the maximum allowed value of nuh_layer_id of all NAL units in the CVS. The vps_max_layers_minus1, specifies the maximum number of layers that may be present in the CVS”); and
decoding the coded video sequence based on the identified maximum number of allowed layers ([0291-0300 describes the use of vps_max_layer_id for coding with the VPS extension message).
Regarding claim 4, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 1, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of a VPS raw byte sequence payload (RBSP) ([0178] describes vps_max_sub_layers_minus1[j] and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the VPS RBSP looks like with the variables in FIG. 24A).
Regarding claim 5, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 4, as outlined above. Additionally, Deshpande discloses wherein the VPS RBSP includes the VPS field comprising vps_max_layers_minus1 ([0291] describes the vps_max_layers_minus1 as part of the VPS extension and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).
Regarding claim 6, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 1, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of an SPS raw byte sequence payload (RBSP) ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the SPS RBSP looks like with the variables in FIG. 24A).
Regarding claim 7, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 1, as outlined above. Additionally, Deshpande discloses wherein the SPS RBSP includes the SPS field comprising sps_max_sublayers_minus1 ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).
Regarding claim 8, Deshpande discloses a device comprising: 
at least one memory configured to store program code ([0034], l. 3, “instructions stored in memory”); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0034], ll. 1-3, “electronic device includes a processor and instructions stored in memory that is in electronic communication with the processor”), the program code including: 
identifying code configured to cause the processor to identify a maximum number of temporal sublayers that is allowed in a coded video sequence referring to a parameter set in a video parameter set (VPS) field ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”) and a sequence parameter set (SPS) ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”) field respectively, ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”), wherein the SPS field identifies the maximum number of temporal sublayers that is allowed in the coded video sequence ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”)
decoding code that is configured to cause the processor to decode the coded video sequence based on the identified maximum number of temporal sublayers that is allowed in the coded video sequence referring to the parameter set ([0048], ll. 2-4, “methods disclosed herein provide syntax and semantics that modify a picture timing SEI message bitstreams carrying sub-picture based parameters;” Table 4 describes the NAL unit including the SPS and VPS, which have their respective maximum temporal sublayer variables, see FIG. 10A and Table 6; FIGS. 7A and 7B depict decoders receiving the bitstream and the process for decoding the bitstream).
Deshpande fails to expressly disclose wherein a first value of the VPS field is equal to a second value of the SPS field; and
wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sachin teaches wherein a first value of the VPS field is equal to a second value of the SPS field ([0236], ll. 5-6, “The value of sps_max_sub_layers_minus1 may be less than or equal to vps_max_sub_layers_minus1”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have utilized the same values for maximum sublayers in each of the SPS and VPS, as taught by Sachin ([0236]), in Deshpande’s invention. One would have been motivated to modify Deshpande’s invention, by incorporating Sachin’s invention, for increasing coding efficiency with improved performance ([0006]).
Deshpande and Sachin fail to expressly disclose wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sharp teaches wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements ([0102], ll. 1-6, “sps_video_parameter_set_id, when greater than 0, specifies the value of vps_video_parameter_set_id for the VPS referred to by the SPS. When sps_video_parameter_set_id is equal to 0, the SPS does not refer to a VPS and no VPS is referred to when decoding each CVS refining to the SPS.” Note, the VPS parameter is specified by the SPS when the value of the SPS is greater than 0, which is inferring the value of the VPS and each of the parameters identifies their respective parameter set for reference by other syntax elements).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have inferred parameters between parameter sets, as taught by Sharp ([0102]), in Deshpande and Sachin’s invention. One would have been motivated to modify Deshpande and Sachin’s invention, by incorporating Sharp’s invention, to provide more efficient coding by reducing the amount of data stored and transmitted ([0004]).
Regarding claim 9, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 8, as outlined above. Additionally, Deshpande discloses wherein the temporal sublayers indicate temporal scalable layers of a temporal scalable bitstream (([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS;” [0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j.” Note, temporal sublayers are defined in the coding standard as temporal scalable layers of a temporal scalable bitstream (see Sachin, [0293-0294])).
Regarding claim 10, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 8, as outlined above. Additionally, Deshpande discloses wherein the identifying code is further configured to cause the at least one processor to identify a maximum number of allowed layers in the coded video sequence ([0291], ll. 2-5, “The vps_max_layer_id specifies the maximum allowed value of nuh_layer_id of all NAL units in the CVS. The vps_max_layers_minus1, specifies the maximum number of layers that may be present in the CVS”), and 
wherein the decoding code is further configured to cause the at least one processor to decode the coded video sequence based on the identified maximum number of allowed sublayers ([0178] describes vps_max_sub_layers_minus1[j] for coding with the VPS extension message).
Regarding claim 11, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 8, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of a VPS raw byte sequence payload (RBSP) ([0178] describes vps_max_sub_layers_minus1[j] as part of the VPS extension and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the VPS RBSP looks like with the variables in FIG. 24A).
Regarding claim 12, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 11, as outlined above. Additionally, Deshpande discloses wherein the VPS RBSP includes the VPS field comprising vps_max_layers_minus1 ([0178] describes vps_max_sub_layers_minus1[j] as part of the VPS extension and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).
Regarding claim 13, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 8, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of an SPS raw byte sequence payload (RBSP) ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the SPS RBSP looks like with the variables in FIG. 24A).
Regarding claim 14, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 13, as outlined above. Additionally, Deshpande discloses wherein the SPS RBSP includes the SPS field comprising sps_max_sublayers_minus1 ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).
Regarding claim 15, Deshpande discloses a non-transitory computer-readable medium ([0450], ll. 4-5, “computer- and/or processor-readable medium that is non-transitory and tangible”) storing instructions ([0450], ll. 10-11 “store desired program code in the form of instructions”), the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors ([0450], ll. 10-12, “store desired program code in the form of instructions or data structures and that can be accessed by a computer or processor”) to: 
identify a maximum number of temporal sublayers that is allowed in a coded video sequence referring to a parameter set in a video parameter set (VPS) field ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”) and a sequence parameter set (SPS) field ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”) respectively, ([0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j”), wherein the SPS field identifies the maximum number of temporal sublayers that is allowed in the coded video sequence ([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS”)
decode the coded video sequence based on the identified maximum number of temporal sublayers that is allowed in the coded video sequence referring to the parameter set ([0048], ll. 2-4, “methods disclosed herein provide syntax and semantics that modify a picture timing SEI message bitstreams carrying sub-picture based parameters;” Table 4 describes the NAL unit including the SPS and VPS, which have their respective maximum temporal sublayer variables, see FIG. 10A and Table 6; FIGS. 7A and 7B depict decoders receiving the bitstream and the process for decoding the bitstream).
Deshpande fails to expressly disclose wherein a first value of the VPS field is equal to a second value of the SPS field; and
wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sachin teaches wherein a first value of the VPS field is equal to a second value of the SPS field ([0236], ll. 5-6, “The value of sps_max_sub_layers_minus1 may be less than or equal to vps_max_sub_layers_minus1”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have utilized the same values for maximum sublayers in each of the SPS and VPS, as taught by Sachin ([0236]), in Deshpande’s invention. One would have been motivated to modify Deshpande’s invention, by incorporating Sachin’s invention, for increasing coding efficiency with improved performance ([0006]).
Deshpande and Sachin fail to expressly disclose wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements.
However, Sharp teaches wherein it is inferred that the VPS identifier field, which is an identifier that identifies a VPS for reference by other syntax elements, is equal to the SPS identifier field, which is an identifier that identifies an SPS for reference by other syntax elements ([0102], ll. 1-6, “sps_video_parameter_set_id, when greater than 0, specifies the value of vps_video_parameter_set_id for the VPS referred to by the SPS. When sps_video_parameter_set_id is equal to 0, the SPS does not refer to a VPS and no VPS is referred to when decoding each CVS refining to the SPS.” Note, the VPS parameter is specified by the SPS when the value of the SPS is greater than 0, which is inferring the value of the VPS and each of the parameters identifies their respective parameter set for reference by other syntax elements).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have inferred parameters between parameter sets, as taught by Sharp ([0102]), in Deshpande and Sachin’s invention. One would have been motivated to modify Deshpande and Sachin’s invention, by incorporating Sharp’s invention, to provide more efficient coding by reducing the amount of data stored and transmitted ([0004]).
Regarding claim 16, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 15, as outlined above. Additionally, Deshpande discloses wherein the temporal sublayers indicate temporal scalable layers of a temporal scalable bitstream (([0146], ll. 1-3, “sps_max_sub_layers_minus1 plus 1 specifies the maximum number of temporal sub-layers that may be present in each CVS referring to the SPS;” [0178], ll. 1-5, “The vps_max_sub_layers_minus1[j] plus 1 indicates how many sub layers are included. The vps_max_sub_layers_minus1[j] plus 1 specifies the maximum number of temporal sub-layers that may be present in the CVS for layer with nuh_layer_id equal to j.” Note, temporal sublayers are defined in the coding standard as temporal scalable layers of a temporal scalable bitstream (see Sachin, [0293-0294])).
Regarding claim 17, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 15, as outlined above. Additionally, Deshpande discloses wherein the one or more instructions further cause the one or more processors to:
identify a maximum number of allowed layers in the coded video sequence ([0291], ll. 2-5, “The vps_max_layer_id specifies the maximum allowed value of nuh_layer_id of all NAL units in the CVS. The vps_max_layers_minus1, specifies the maximum number of layers that may be present in the CVS”); and 
decode the coded video sequence based on the identified maximum number of allowed layers ([0291-0300 describes the use of vps_max_layer_id for coding with the VPS extension message).
Regarding claim 18, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 15, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of a VPS raw byte sequence payload (RBSP) ([0178] describes vps_max_sub_layers_minus1[j] as part of the VPS extension and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the VPS RBSP looks like with the variables in FIG. 24A).
Regarding claim 19, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 18, as outlined above. Additionally, Deshpande discloses wherein the VPS RBSP includes the VPS field comprising vps_max_layers_minus1 ([0178] describes vps_max_sub_layers_minus1[j] as part of the VPS extension and the VPS is identified in Table 4 as nal_unit_type 32 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).
Regarding claim 20, Deshpande, Sachin, and Sharp disclose all of the limitations of claim 15, as outlined above. Additionally, Deshpande discloses wherein the maximum number of temporal sublayers that is allowed in the coded video sequence is set in a field of an SPS raw byte sequence payload (RBSP) ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure.” Note, Sachin pictorially provides what the SPS RBSP looks like with the variables in FIG. 24A), wherein the SPS RBSP includes the SPS field comprising sps_max_sublayers_minus1 ([0146] describes the sps_max_sub_layers_minus1 as part of the SPS and the SPS is identified in Table 4 as nal_unit_type 33 with the third column identifying “content of NAL unit and raw byte sequence payload (RBSP) syntax structure”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481